Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The unamended claims are missing claim identifier (i.e. “original”).  See the preliminary amendments status Identifiers Set Forth in 37 CFR 1.121(c) & MPEP §714.
Claims 1-11 were originally pending in this application of which claims 1-3 and 7 were amended in the preliminary amendments filed concurrently with the original filing of the application on 9/04/2020. Thus, claims 1-11 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner's Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant's definition which is not specifically set forth in the claims.

Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 09/4/2020 has been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: map search unit, external-map-mode data generation unit, server communication unit, in-vehicle terminal including a communication unit, an external-map-mode search unit, a storage unit, an in-vehicle terminal mode search unit, a navigation-mode determination unit, a vehicle position estimation unit, and a guidance unit in claims 6, 7, 8, 9, 10, and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the as-filed disclosure and makes the following findings;
Claim 6
A map search unit that calculates a driving route of the vehicle from an origin to a destination; and an external-map-mode data generation unit that generates external-map mode data from the calculated driving route, the external-map mode data including combinations of latitudes and longitudes. (see Spec. para. 0021; FIGS. 4, 5,and 9).
An in-vehicle terminal including a communication unit, and an external-map-mode search unit. The communication unit receives the external-map mode data; and the external-map-mode search unit that calculates a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes in
the external-map mode data.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013; FIGS. 6,10,13, and 14).
Claim 7
An in-vehicle terminal including a storage unit, and an external-map-mode search unit. The storage unit stores a map database used for a route search; and the external-map-mode search unit that calculates, with reference to the map database, a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes that are indicated by the received information.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013).
Claim 8
An in-vehicle terminal including an external-map-mode search unit. The external-map-mode search unit calculates a route by using most detailed map information among the pieces of map information.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013).
Claim 9
An in-vehicle terminal including an in-vehicle terminal mode search unit, and a navigation-mode determination unit. The in-vehicle terminal mode search unit calculates a route from the origin to the destination without referring to the combinations of latitudes and longitudes; and the navigation-mode determination unit determines,
based on a user instruction, which one of the external-map-mode search unit and the in-vehicle terminal mode search unit is to be used for calculating the route.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013).
Claim 10
An in-vehicle terminal including a vehicle position estimation unit, and external-map-mode search unit. The vehicle position estimation unit estimates a position of the vehicle as a current position, wherein if the current position is different from the origin; and the
external-map-mode search unit specifies a combination of a latitude and a longitude closest to the current position from among the combinations of latitudes and longitudes and further calculates a route from the current position to the specified combination of the latitude and the longitude that are specified from the current position.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013).
Claim 11
An in-vehicle terminal including a guidance unit, and a navigation-mode determination unit. The guidance unit that provides guidance for a driver of the vehicle by using routes calculated by the external-map-mode search unit and the in-vehicle terminal mode search unit, wherein in guidance using the route calculated by the external-map-mode search unit; and the navigation-mode determination unit determines that a route is to be calculated by using the in-vehicle terminal mode search unit when the number of deviations of the vehicle from the route used for the guidance exceeds a predetermined number of times.
A review of the disclosure indicates that structure associated with the terminal is a computer (see Spec. para. 0013).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-11, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a route information transmission method, route information transmission system, and an in-vehicle terminal.
             The limitations of 
Claim 1
Calculating a driving route of a vehicle from an origin to a destination; extracting combinations of latitudes and longitudes from the calculated driving route; transmitting information on the extracted combinations of latitudes and longitudes to an in-vehicle terminal; and searches for a route based on the combinations of latitudes and longitudes.
Claim 6
Calculating a driving route of the vehicle from an origin to a destination; generating external-map mode data from the calculated driving route, the external-map mode data including combinations of latitudes and longitudes; transmitting the external- map mode data to the in-vehicle terminal; receiving the external-map mode data; and calculating a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes in the external-map mode data.
Claim 7
Receiving information on combinations of latitudes and longitudes; storing a map database used for a route search; and calculating a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes that are indicated by the received information with reference to the map database.
Claims as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity/mental process, (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. Other than reciting a server and/or an in-vehicle terminal, the claimed invention amounts to managing personal behavior or interaction between people. For example, but the server and/or an in-vehicle terminal, the claims encompass a person that calculating a driving route from an origin to a destination; extracting combinations of latitudes and longitudes from the calculated driving route; transmitting information on the extracted combinations of latitudes and longitudes to an in-vehicle terminal; and searching for a route based on the combinations of latitudes and longitudes. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1, 6 and 7 recite the additional element of a server and/or an in-vehicle terminal that implements the identified abstract idea. The server and/or an in-vehicle terminal are not described by the applicant and is recited at a high-level of generality (i.e., a generic server performing a generic computer functions of computing, determining, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see Spec. paras. 0021 and 0013). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim 1 further recite the additional element of an in-vehicle terminal. The in-vehicle terminal merely generally links the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server and/or in-vehicle terminal to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above for claim (1) with respect to integration of the abstract idea into a practical application, the additional element of an in-vehicle terminal was determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Accordingly, even in combination, this additional element does not provide significantly more. As such the claim is not patent eligible.
               
Claims 2-5, 8-11 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination.
Claims 2 and 3 merely describe the map.
Claims 2, 3, 4 and 5 merely describe the server extracting additional data.
Claim 8 merely describes the external-map-mode search unit calculates a route by using most detailed map information.
Claim 9 merely describes an in-vehicle terminal mode search unit that calculates a route without referring to the combinations of latitudes and longitudes; and a navigation-mode determination unit that determines which one of the external-map-mode search unit and the in-vehicle terminal mode search unit is to be used for calculating the route.
Claim 10 merely describes a vehicle position estimation unit that estimates a position of the vehicle as a current position, the external-map-mode search unit specifies a combination of a latitude and a longitude closest to the current position and further calculates a route from the current position to the specified combination of the latitude and the longitude that are specified from the current position.
Claim 11 merely describes a guidance unit that provides guidance for the driver by using routes calculated by the external-map-mode search unit and the in-vehicle terminal mode search unit, the navigation-mode determination unit determines that a route is to be calculated by using the in-vehicle terminal mode search unit when the number of deviations of the vehicle from the route used for the guidance exceeds a predetermined number of times.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) because it’s indefinite. Claim 1 recites that it searches for a route based on the combinations of latitudes and longitudes. The claim is indefinite because it is unclear whether that “searches” part is referring to the server or to the in-vehicle terminal. Examiner looked at the specification and the specification doesn’t provide any clarity. Therefore, the claim is indefinite. For the purposes of examination “searches” was interpreted as meaning “the in-vehicle terminal does the search”, as this is what was meant to be claimed as per the examiner's best understanding of the claimed invention. 
Claim 2 is rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.
Claim 3 is rejected under 35 U.S.C. 112(b) because it’s indefinite. Claim 3 recites that the server extracts combinations of latitudes and longitudes that are equivalent to intersection points of division positions of the tier divided into a minimum area among the tiers and the calculated driving route. The claim is indefinite because it is unclear what the “division positions” and “minimum area” are referring to? The language of the claim doesn’t make any sense either. Examiner looked at the specification and the specification doesn’t provide any clarity. Therefore, the claim is indefinite. For the purposes of examination “division positions” was interpreted to mean “the border of the geographical boundaries” and “minimum area” was interpreted as meaning “a single square shape grid”, as this appears to be what was meant to be claimed as per the examiner's best understanding of the claimed invention.
Claim 3 is additionally rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.
Claim 4 is rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.
Claim 5 is rejected under 35 U.S.C. 112(b) because it’s indefinite. Claim 5 recites that if it is determined that the calculated driving route intersects another calculated driving route so as to form a loop, the server extracts combinations of latitudes and longitudes equivalent to points on the driving route and points in the loop. The claim is indefinite because it is unclear what “determination” the claim does referring to; and where did “another calculated driving route” came from and how it was related to the original route? What does “the driving route” refer to? Does it refer to calculated driving route or to another calculated driving route? There appears to be some steps missing in the claim. Examiner looked at the specification and the specification doesn’t provide any clarity. Therefore, the claim is indefinite. For the purposes of examination “determination” was interpreted as meaning “a step that happened in the route information transmission method ”, “another calculated driving route” was interpreted as meaning “the separately calculated driving route” and “the driving route” was interpreted as meaning “the route calculated by the server”, as this is what was meant to be claimed as per the examiner's best understanding of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 112(b) because it is failing to remedy the deficiencies in the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okude et al. (US 8,483,950 B2).
Regarding claim 1, Okude teaches a route information transmission method performed by a server (Col. 5, Ln. 20-23; FIG. 1, Item 1), the method comprising: calculating a driving route of a vehicle from an origin to a destination; (“a route guidance server searches a route from the start point to the end point” as detailed in Col. 3, Ln. 34-35).
Extracting combinations of latitudes and longitudes from the calculated driving route; (“a route guidance server searches a route from the start point to the end point; selects all or a part of nodes included in the searched route as route nodes” as detailed in Col. 3, Ln. 34-36 and “node information on nodes (coordinate information + attribute information, etc. of nodes)” as detailed in Col. 2, Ln. 50-51).
Transmitting information on the extracted combinations of latitudes and longitudes to an in-vehicle terminal that is installed in the vehicle; (“transmits information including coordinate information on the route to the navigation apparatus” as detailed in Col. 3, Ln. 39-42 and “As shown in FIG. 1, a route guidance system 7 has a structure including a navigation apparatus 2 mounted on a vehicle, and a server 1 functioning as a route guidance server of an information center that provides navigation route information” as detailed in Col. 4, Ln. 54-59).
An in-vehicle terminal that is installed in the vehicle and searches for a route based on the combinations of latitudes and longitudes; (“Then, based on the received coordinate information on the route nodes, the navigation apparatus identifies the route nodes and road links connecting the route nodes by identification numbers in map data the navigation apparatus itself has” as detailed in Col. 3, Ln. 42-47).
Regarding claim 4, Okude teaches the route information transmission method according to claim 1, wherein the server extracts combinations of latitudes and longitudes around a position where a traveling direction is changed by a predetermined angle, the points being located on the calculated driving route; (“As shown in FIG. 6, the route point information is formed of the number of route nodes, the coordinates of the route nodes, the coordinates of the complementary points, and the attribute information” as detailed in Col. 16, Ln. 14-20). Regarding FIG. 4, the route started at point S. Than the traveling direction is changed between Pi-1 and Pi, down to the right and up to the right. Some of the points along the route would be Pi and Pa and both points are along the calculated driving route. Since it is talked about pulling point Pa out of there along the route, that would cover the limitation here. FIG. 4 shows that it still just taking point along the route and it is not saying that is around the point where there is a turn. Really any route a side other runway it’s going to have turn in it. So, the predetermined angle or more could be any change in the direction between Pi-1 and Pi and points on the route that are extracting would be Pi and Pa. Regarding FIG. 7, route guidance control searches a road link that branches from the node in the temporary link direction or the branch direction θ included in the attribute information (step S708). If a matched road link has been found (step S709.fwdarw.Yes), the route guidance control section 20 associates the link number of the matched road link with the described temporary link (step S710), and recognizes the matched link to be a route link of the navigation route based on the road data of the map database 213. Then, the route guidance control section 20 determines whether or not identification processing of all the route nodes is completed (step S711), and if not completed (step S711.fwdarw.No), then the route guidance control section 20 returns to step S701 and repeatedly performs the processing in step S701 and after (Col. 17, Ln. 21-32).
Regarding claim 5, Okude teaches the route information transmission method according to claim 1, wherein if it is determined that the calculated driving route intersects another calculated driving route so as to form a loop, the server extracts combinations of latitudes and longitudes equivalent to points on the driving route and points in the loop; (“In FIG. 11, the navigation route 1101 is a route from the start point S to the end point E searched by the navigation route searching section 130 of the server 1. Further, the routes 1102 and 1103 are the second and third routes respectively running from the start point S to the end point E. The nodes Pi1 and Pi2 are route nodes of the navigation route 1101, and the points Pa1 and Pa2 are complementary points to respectively complement the nodes Pi1 and Pi2” as detailed in Col. 20, Ln. 4-12). Regarding FIG. 11, routes 1101 and 1102 form a loop when they intersect at node Pi1 and node Pi1 is part of the driving route.
Regarding claim 6, Okude teaches a route information transmission system comprising a server and an in-vehicle terminal that is installed in a vehicle and communicates with the server; (“As shown in FIG. 1, a route guidance system 7 has a structure including a navigation apparatus 2 mounted on a vehicle, and a server 1 functioning as a route guidance server of an information center that provides navigation route information. Herein, the server 1 and navigation apparatus 2 are connected through a communication network 3 and a base station 4” as detailed in Col. 4, Ln. 54-62).
The server including: a map search unit that calculates a driving route of the vehicle from an origin to a destination; (“The navigation route searching section 130 receives a request and calculates a navigation route from the departure point to the destination” as detailed in Col. 6, Ln. 21-26).
An external-map-mode data generation unit that generates external-map mode data from the calculated driving route, the external-map mode data including combinations of latitudes and longitudes; (“The route point information creation section 140 selects route nodes from nodes at intersections, and sets complementary points on the respective links included in the navigation route. Then, the route point information creation section 140 creates rout point information including route node information (coordinate information on the route nodes etc.), complementary point information (coordinate information on the complementary points, branch direction, etc.), and attribute information on links (link type, road type, regulatory information, etc.)” as detailed in Col. 6, Ln. 31-49).
A server communication unit that transmits the external-map mode data to the in-vehicle terminal; (“the route information transmission section 150 creates route information according to a predetermined transmitting data format, and transmits the created route information to the navigation apparatus 2 through the communication section 12 and the communication network 3” as detailed in Col. 6, Ln. 50-56).
The in-vehicle terminal including: a communication unit that receives the external-map mode data; (“Based on the route information including the route point information transmitted from the server 1 through the communication section 22, the route guidance control section 20 reconstructs the route” as detailed in Col. 7, Ln. 32-37).
An external-map-mode search unit that calculates a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes in the external-map mode data; (“Based on the route information transmitted from the server 1, the route searching section 260 searches a route from the departure point to the destination running through the route points identified by the route point identification section 250, and stores information on a searched route (route R1) as navigation route information 212” as detailed in Col. 8, Ln. 31-38). 
Regarding claim 7, Okude teaches an in-vehicle terminal that is installed in a vehicle and receives information on combinations of latitudes and longitudes, the in-vehicle terminal including: a storage unit that stores a map database used for a route search; (“The route point identification section 250 refers to the stored route point information 211, and identifies a route point or a node stored in the map database 213 to which each of all the route points designated by the route point information correspond” as detailed in Col. 8, Ln. 14-18).
An external-map-mode search unit that calculates, with reference to the map database, a route from the origin to the destination via a plurality of points specified by the combinations of latitudes and longitudes that are indicated by the received information; (“Based on the route information transmitted from the server 1, the route searching section 260 searches a route from the departure point to the destination running through the route points identified by the route point identification section 250, and stores information on a searched route (route R1) as navigation route information 212” as detailed in Col. 8, Ln. 31-38).
Regarding claim 9, Okude teaches the in-vehicle terminal according to claim 7, further comprising: an in-vehicle terminal mode search unit that calculates a route from the origin to the destination without referring to the combinations of latitudes and longitudes; (“If the route information obtaining section 220 has not received route information from the server 1, then based on the destination and search conditions, the route searching section 260 searches a navigation route (route R30) to the destination, referring to the map database 213” as detailed in Col. 8, Ln. 52-60).
A navigation-mode determination unit that determines, based on a user instruction, which one of the external-map- mode search unit and the in-vehicle terminal mode search unit is to be used for calculating the route; (“The search conditions include selecting whether to perform route searching by "server 1" or "navigation apparatus 2". Accordingly, the user inputs instruction information on selection between them. Then, the route guidance control section 20 determines whether or not to connect the navigation apparatus 2 to the server 1 (step S202)” as detailed in Col. 10, Ln. 66-Col. 11, Ln. 14).
Regarding claim 10, Okude teaches the in-vehicle terminal according to claim 7, further comprising: a vehicle position estimation unit that estimates a position of the vehicle as a current position; (“The position information obtaining section 210 obtains information that the satellite wave receiving section 26 has received from plural GPS (Global Positioning System) satellites, and calculates the current position of the navigation apparatus 2 (the position of the vehicle itself having the navigation apparatus 2 thereon)” as detailed in Col. 7, Ln. 49-54).
Wherein if the current position is different from the origin, the external-map-mode search unit specifies a combination of a latitude and a longitude closest to the current position from among the combinations of latitudes and longitudes and further calculates a route from the current position to the specified combination of the latitude and the longitude that are specified from the current position; (“If the departure point and the destination included in the route information (the route R1) transmitted from the server 1 are different from the current position and the final destination, the route searching section 260 searches a route (route R0) from the current position to the departure point included in the route information transmitted from the server 1, and a route (route R2) from the destination to the final destination designated via the input/output section 24” as detailed in Col. 8, Ln. 39-51 and “In FIG. 9, the route R1 is a route, has been searched by the route searching section 260 of the navigation apparatus 2, reconstructed from the navigation route running from the start point S to the end point E, based on the route point information transmitted from the server 1. The point O represents the current position of the vehicle, and point D represents the destination which the user has set via the input/output section 24. Further, the route R0 represents a route running from the current position O to the start point S, and the route R2 represents a route going from the end point E to the destination D” as detailed in Col. 18, Ln. 34-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okude at al. (US 8,483,950 B2) in view of Miura et al. (US 8,855,912 B2).
With respect to claim 2, Okude discloses the method of claim 1 as mentioned above, but does not expressly disclose the in-vehicle terminal has map information divided into a plurality of geographical areas and the server extracts combinations of latitudes and longitudes that are equivalent to intersection points of boundaries of the geographical areas and the calculated driving route. However, Miura, in the same field of endeavor, teaches that (“In FIG. 3, the road network data R is illustrated which corresponds to roads, a plurality of links K, and intersections, a plurality of nodes N, arranged in a grid” as detailed in Col. 7, Ln. 61-67). Plurality of geographical areas is the same as plurality of nodes that create the grid. Miura, also teaches that (“According to this configuration, in the case of FIG. 3, when the counting is made including the links on which the departure point S or the destination G is located” as detailed in Col. 24, Ln. 53-55). As it is shown in FIG. 3 from Miura, intersection points are the boundary lines crossing points. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Miura into the invention of Okude in order to improve the enhancement of driver's consciousness of traveling on the recommended route, in order to improve the degree of attainment of the purposes, such as shortening of a required time that would be obtained by presenting the recommended route (see Col. 2, Ln. 6-13 of Miura).
With respect to claim 3, Okude in view of Miura discloses the method of claim 2 as mentioned above, but does not expressly disclose the in-vehicle terminal has map information divided into meshes with a plurality of tiers and the server extracts combinations of latitudes and longitudes that are equivalent to intersection points of division positions of the tier divided into a minimum area among the tiers and the calculated driving route. However, Miura, in the same field of invention, teaches that (“In FIG. 3, the road network data R is illustrated which corresponds to roads, a plurality of links K, and intersections, a plurality of nodes N, arranged in a grid” as detailed in Col. 7, Ln. 61-67). FIG. 3 from Miura teaches that meshes are the grid and plurality of tiers are the square shape grids by connected nodes. Miura, also teaches that (“According to this configuration, in the case of FIG. 3, when the counting is made including the links on which the departure point S or the destination G is located” as detailed in Col. 24, Ln. 53-55). Division positions are the border of the geographical boundaries. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Miura into the invention of Okude in order to improve the enhancement of driver's consciousness of traveling on the recommended route, in order to improve the degree of attainment of the purposes, such as shortening of a required time that would be obtained by presenting the recommended route (see Col. 2, Ln. 6-13 of Miura). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okude at al. (US 8,483,950 B2) in view of Mochizuki et al. (US 2001/0037305 A1).
With respect to claim 8, Okude discloses the method of claim 7 as mentioned above, but does not expressly disclose the multiple pieces of map information are stored with different scales in the map database and the external-map-mode search unit calculates a route by using most detailed map information among the pieces of map information. However, Mochizuki, in the same field of invention, teaches that (“The read map data indicates a wide-area map if a scale for more reduction is selected, and a detailed map if a scale for less reduction is selected.” as detailed in para. 0298). Mochizuki, also teaches that (“The optimum route provided by the route search part 104 the map data selector 105 reads wide-area map data (more reduced map data that covers the optimum route) and detailed map data (less reduced map data that covers the vicinity of the optimum route) from the map data stored in the map data storage 106” as detailed in para. 0277). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mochizuki into the invention of Okude to provide more accurate map that finds an optimum route (see para. 26 of Mochizuki). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okude at al. (US 8,483,950 B2) in view of Tada et al. (US 6,594,580 B1).
With respect to claim 11, Okude teaches the in-vehicle terminal according to claim 9, further comprising: a guidance unit that provides guidance for a driver of the vehicle by using routes calculated by the external-map- mode search unit and the in-vehicle terminal mode search unit; (“The route guidance section 280 performs route guidance to the destination, based on the navigation route (route R3) stored in the auxiliary storage section 21 as the navigation route information 212, and the position information on the current position obtained by the position information obtaining section 210” as detailed in Col. 8, Ln. 66-Col. 9, Ln. 4).
Okude does not expressly disclose wherein in guidance using the route calculated by the external- map-mode search unit, the navigation-mode determination unit determines that a route is to be calculated by using the in- vehicle terminal mode search unit when the number of deviations of the vehicle from the route used for the guidance exceeds a predetermined number of times. However, Tada, in the same field of invention, teaches that (“FIG. 6 is a flowchart outlining a process for generating guide information data blocks in accordance with an example 1.3. The control section 31 in the in-vehicle device 30 monitors, for example, the occurrence of a breakdown in communication during transmission of route guidance information (S101). When some of the guide information data is not received because of such a communications failure (S102), the control section 31 determines whether or not a route deviation has occurred (S104) by monitoring conditions of deviation from route (S103) for the transmitted guide information data. When a deviation from the set route has been found, the control section 31 modifies a history of deviation from navigated route stored in the storage section 32 (S105), and then calculates the frequency of occurrence of deviation from route by referring to this history (S106). Next, the control section 31 checks for a change in the frequency (S107). When a change in the frequency is detected, the control section 31 sets up the guide level and information class in, for example, the user setting table 41 (S108). When the frequency of deviation from route increases only when navigation is implemented using the initially transmitted guide information data blocks, it is determined that the information provides insufficient guidance for the user. Responding to this, the guide level or information class is modified so as to increase the amount of information included in the guide information data blocks. As a result, it becomes possible to generate guide information data allowing route guidance to be implemented with more reliability” as detailed in Col. 7, Ln. 48 – Col. 8, Ln. 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tada into the invention of Okude to improve the rate of implementing route guidance at the occurrence of a breakdown of communication (see Col. 2, Ln. 8-10 of Tada).

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892. 
Tomobe et al. (US 8,311,736 B2 and US 2011/0106431 A1 ) teaches a navigation device, navigation method and navigation system . 
Adachi (US 2007/0005238 A1) teaches a method and system for transmitting route information.
Shang (US 10,634,512 B2 and US 2018/0038710 A1) teaches a route navigation method and system, terminal, and server.
Okamoto (US 2011/0022305 A1) teaches a car navigation apparatus, a portable information terminal and a car navigation system.
Mimura et al. (US 2017/0314957 A1) teaches a vehicle control system, vehicle control method, and vehicle control program.
CHANG et al. (US 2010/0082231 A1) teaches a navigation apparatus and method.
Kobayashi et al. (US 8,768,624 B2) teaches a vehicle operation support system and vehicle operation support method.
Nagamune (US 6,842,693 B2) teaches a communication navigation system, communication navigation method, route guidance information transmitting device, and terminal unit.
Miura et al. (US 2011/0196601 A1) teaches a travel route evaluation system and travel route evaluation program.
Amano (US 2009/0210145 A1) teaches a travel support system, method thereof, program thereof, and recording medium containing the program.
Park et al. (US 2002/0040271 A1) teaches a navigation system using wireless communication network and route guidance method thereof .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhad Dawodi whose telephone number is (571)272-6248. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek D. Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

F. D.
Examiner
Art Unit 3667



/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669